      Case 5:20-cv-00919-JKP-ESC Document 15 Filed 10/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


HELEN CRABTREE,                                  §
                                                 §
                  Plaintiff,                     §                 SA-20-CV-00919-JKP
                                                 §
vs.                                              §
                                                 §
ALLSTATE INDEMNITY COMPANY,                      §
                                                 §
                  Defendant.                     §

                                             ORDER

        Before the Court in the above-styled cause of action is the parties’ Joint Agreed Motion

to Abate [#12], by which they ask the Court to stay this case for approximately 60 days to allow

for the completion of a reinspection of the insured property at issue. On this day, the parties

appeared through counsel for a telephonic initial pretrial conference.          Based on the

representations at the conference, the Court will grant the motion, enter a stay until December

31, 2020, and set this case for a telephonic status conference in January 2021 to address the

issuance of a scheduling order.

       IT IS THEREFORE ORDERED that the parties’ Joint Agreed Motion to Abate [#12]

is GRANTED.

       IT IS FURTHER ORDERED that this case is STAYED until December 31, 2020.

       IT IS FURTHER ORDERED that this case is set for a telephonic status conference at

10:30 a.m. on January 12, 2021.

       The contact information for the conference is as follows:

       **Please call in 5 minutes prior to start of hearing.**

       1. Toll free number: 888-808-6929



                                                 1
      Case 5:20-cv-00919-JKP-ESC Document 15 Filed 10/29/20 Page 2 of 2




       2. Access code: 9923187

       3. Participant Security Code: 011221

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled hearing, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

       IT IS FINALLY ORDERED that the parties file joint proposed scheduling

recommendations in accordance with the form contained in the Court’s Order dated August 13,

2020 [#7] on or before January 8, 2021.

       SIGNED this 29th day of October, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
